MEMORANDUM **
Appellant Augustus Johnley appeals the district court’s admission of certain testimony by K.C. and her stepfather in Johnley’s trial for sexually abusing a minor child. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Johnley challenges the constitutionality of Federal Rule of Evidence 414, which makes admissible in child molestation cases evidence of a defendant’s previous commission of crimes of child molestation. Johnley had previously pled guilty to sexually abusing K.C. While this case was pending on appeal, we decided United States v. LeMay, 260 F.3d 1018 (9th Cir.2001), which rejected the same due process and equal protection challenges to Rule 414 Johnley makes here. Accordingly, we reject his constitutional claims.
Johnley also challenges the district court’s admission of KC.’s and her stepfather’s testimony under Rule 403. LeMay adopted guidelines for making Rule 403 determinations in cases involving Rule 414. Because the district court did not have the benefit of LeMay at the time it ruled on the admissibility of the challenged testimony, we REMAND to the district court with directions to reevaluate its ruling on the admissibility of K.C.’s and her stepfather’s testimony in light of LeMay, and to make the explicit findings LeMay requires. See id. at 1027-28 (noting need for “careful attention to both the significant probative value and the strong prejudicial qualities” of such evidence, and adopting factors articulated in Doe by Glanzer v. Glanzer, 232 F.3d 1258, 1268 (9th Cir.2000)). In the event the district court concludes that its prior ruling was in error, the district court should vacate Johnley’s conviction and order a new trial.
REMANDED for proceedings consistent with this opinion.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.